                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 TODD A. D'ANTONI,

        Plaintiff,                                         OPINION and ORDER
 v.
                                                               l 6-cv-398-wmc
 UNITED STATES OF AMERICA                                       90-cr-92-wmc



       On February 21, 2019, the Court of Appeals for the Seventh Circuit reversed this

court's judgment denying petitioner Todd D'Antoni's motion to vacate pursuant to 28

U.S.C. § 2255, instructing this court to grant his successive § 2255 motion and set this

matter for resentencing. D'Antoni v. United States, 916 F.3d 658 (7th Cir. Feb. 19, 2019).

On April 30, 201 9, the court held a telephonic status conference, setting May 24, 201 9,

as the resentencing date. (Dkt. #33.) However, on May 3, 2019, the parties filed a Joint

Motion for an Order Imposing a Stipulated Sentence of "Time Served." (Dkt. #34.) That

motion will be granted in part.

      In the joint motion, the parties ask the court to forego a re-sentencing hearing and

enter an amended judgment that specifies a sentence of "time served" as of May 13, 201 9,

and a three-year term of supervised release, along with a residential reent1y center

condition of supervision and other revised conditions of supervision. They explain that

D'Antoni 's recalculated guidelines range (approved by the probation office) is 33-41

months and that the time D'Antoni has already served far exceeds that range. While the

court will grant the motion for "time served," BOP needs seven days from the date this


                                            1
order is signed to place Mr. D'Antoni in an appropriate residential reentry center. The

parties also indicate that D'Antoni intends to request a hearing at a later date to address

whether the court might modify the residential reentry center condition, to which the

government does not object. Agreeing that this approach is appropriate, the court will ( 1)

grant the motion in substantial part, (2) grant D'Antoni's successive § 2255 motion and

(3) enter an amended judgment of conviction.




                                          ORDER


       IT IS ORDERED that:

       ( 1) The Joint Motion for an Order Imposing a Stipulated Sentence of "Time Served"

          as of May 13, 2019 (dkt. #34) is GRANTED IN PART, with the effective date

          seven days after the date this order is signed.

       (2) Todd A. D'Antoni's successive motion to vacate under§ 2255 is GRANTED.

       (3) The court will enter an amended judgment of conviction in accordance with this

          order.



      Entered this _ day of May, 2019.
